Case 1:99-mc-09999 Document 1227-10 Filed 10/29/20 Page 1 of 2 PageID #: 125540




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

  FALLIEN COSMECEUTICALS LTD.,                   §
                                                 §
     Plaintiff,                                  §    CIVIL ACTION NO. ____________
                                                 §
                        vs.                      §
                                                 §
  COOLA LLC.,                                    §
                                                 §
     Defendant.                                  §
                                                 §

                      RULE 7.1 CORPORATE DISCLOSURE STATEMENT

              The non-governmental corporate party, Fallien Cosmoceuticals Ltd. (“Fallien”), by its

 undersigned counsel, hereby makes the following corporate disclosures required by Rule 7.1:

         1.       Fallien has no parent company and/or publicly held corporation that owns 10% or

 more of its stock.


 Dated: October 29, 2020                              BLANK ROME LLP

                                                      /s/ Adam V. Orlacchio
                                                      Adam V. Orlacchio (No. 5520)
                                                      Brandon W. McCune (No. 6563)
                                                      1201 N. Market Street, Suite 800
                                                      Wilmington, Delaware 19801
                                                      Telephone: (302) 425-6400
                                                      Facsimile: (302) 425-6464
                                                      Orlacchio@BlankRome.com
                                                      BMcCune@BlankRome.com

                                                      OF COUNSEL

                                                      Jason Snyderman
                                                      (pro hac vice forthcoming)
                                                      One Logan Square
                                                      130 North 18th Street
                                                      Philadelphia, PA 19103
                                                      Telephone: (215) 569-5774
                                                      Facsimile: (215) 569-5555
                                                      Snyderman@BlankRome.com


 103223.00605/124002432v.1
Case 1:99-mc-09999 Document 1227-10 Filed 10/29/20 Page 2 of 2 PageID #: 125541




                                          Domingo M. LLagostera
                                          (pro hac vice forthcoming)
                                          717 Texas Avenue, Suite 1400
                                          Houston, TX 77002
                                          Telephone: (713) 632-8682
                                          Facsimile: (713) 228-6605
                                          DLLagostera@BlankRome.com

                                          Attorneys for Plaintiff Fallien
                                          Cosmeceuticals Ltd.




 103223.00605/124002432v.1
